Petition for Writ of Mandamus
Denied and Memorandum Opinion filed December   2, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01139-CV
____________
 
EDWARD R. NEWSOME, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
234th District Court
Trial Court Cause No. 2005-06163
 
 
 

M E M O R
A N D U M   O P I N I O N
            On November 22, 2010, relator Edward R. Newsome filed paperwork
that we construe as a petition for writ of mandamus.  See Tex. Gov’t
Code § 22.221; see also Tex. R. App. P. 52.  Relator refers to a final
judgment in a civil suit that was appealed to this court.  See Newsome v.
St. Luke’s Hosp., 2007 WL 1558759, No. 14-06-01149-CV (Tex. App.—Houston
[14th Dist.] May 31, 2007, no pet.).  Relator appears to be seeking to further
litigate this suit.  
Mandamus relief is available if the trial court abuses its
discretion, either in resolving factual issues or in determining legal
principles, when there is no other adequate remedy by law.  Walker v. Packer,
827 S.W.2d 833, 839-40 (Tex. 1992).  A trial court abuses its discretion if it
reaches a decision so arbitrary and unreasonable as to amount to a clear and
prejudicial error of law, or if it clearly fails to analyze or apply the law
correctly. In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex.
2005).  The relator has the burden to present a petition and record showing
that he is entitled to mandamus relief.  See Tex. R. App. P. 52.3, 52.7;
In re Houstonian Campus, L.L.C., 312 S.W.3d 178, 187 (Tex. App.—Houston
[14th Dist.] 2010, orig. proceeding).
Relator has not established that he is entitled to relief.  Accordingly,
we deny relator’s petition for writ of mandamus.
 
                                                                        PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Yates and Brown.